Case 20-10846 Doc 94 Filed 05/20/20 Entered 05/20/20 12:49:24 Main Document Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

       In re:                                            CASE NO. 20-10846

       THE ROMAN CATHOLIC CHURCH                         SECTION “A”
       OF THE ARCHDIOCESE OF NEW
       ORLEANS,                                          CHAPTER 11

                Debtor.


        NOTICE OF APPOINTMENT OF UNSECURED CREDITORS’ COMMITTEE

           NOW INTO COURT comes David W. Asbach, Acting United States Trustee for Region
   5, by and through the undersigned attorney, and pursuant to 11 U.S.C. § 1102(a)(1), hereby gives
   notice that the following creditors of the Roman Catholic Church of the Archdiocese of New
   Orleans are among those holding unsecured claims and are willing to be appointed and serve as a
   committee of unsecured creditors with the powers enumerated in 11 U.S.C. § 1103:

          1.       [REDACTED] (Acting Chairperson)
          2.       [REDACTED]
          3.       [REDACTED]
          4.       [REDACTED]
          5.       [REDACTED]
          6.       [REDACTED]
          7.       Hancock Whitney Bank, as Trustee for Louisiana Public Facilities Authority
                   Revenue Refunding Bonds (Archdiocese of New Orleans Project) Series 7
                   Attn: Beth Zeigler
                   445 N. Blvd., Suite 201
                   Baton Rouge, LA 70802
                   (225) 248-7467
                   Beth.Zeigler@hancockwhitney.com


   Dated: May 20, 2020                         by: s/Amanda Burnette George
                                               AMANDA BURNETTE GEORGE (31642)
                                               Trial Attorney, Office of the U.S. Trustee
                                               400 Poydras Street, Suite 2110
                                               New Orleans, LA 70130
                                               Telephone no. (504) 589-4018
                                               Facsimile no. (504) 589-4096
                                               Amanda.B.George@usdoj.gov
Case 20-10846 Doc 94 Filed 05/20/20 Entered 05/20/20 12:49:24 Main Document Page 2 of 4




                                        CERTIFICATE OF SERVICE

          This is to certify that true and correct copies of the foregoing Notice of Appointment of
   Unsecured Creditors’ Committee were served on May 20, 2020, via electronic notification
   through CM/ECF upon:

   Laura F. Ashley on behalf of Debtor The Roman Catholic Church for the Archdiocese of New Orleans
   lashley@joneswalker.com, hstewart@joneswalker.com

   C. Davin Boldissar on behalf of Interested Party Locke Lord LLP
   dboldissar@lockelord.com, Ashley.Lohr@lockelord.com

   Amelia L Bueche on behalf of Creditor L. M.
   ahurt@shergarner.com

   Elwood F. Cahill, Jr. on behalf of Creditor LCMC Health Entities
   ecahill@shergarner.com

   William G. Cherbonnier, Jr. on behalf of Interested Party Lauren Theobold
   wgc@billcherbonnier.com, laeb.docs@gmail.com;usbcdocs@billcherbonnier.com;caludagroupllc@jubileebk.net

   John H. Denenea, Jr. on behalf of Creditor Certain Abuse Victims
   jdenenea@midcitylaw.com, wdominguez@midcitylaw.com

   Douglas S. Draper on behalf of Interested Party Apostolates
   dsd@hellerdraper.com, lcollins@hellerdraper.com;kfritscher@hellerdraper.com;cnobles@hellerdraper.com

   Elizabeth J. Futrell on behalf of Debtor The Roman Catholic Church for the Archdiocese of New Orleans
   efutrell@joneswalker.com, mmontiville@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee
   Amanda.B.George@usdoj.gov

   Soren Erik Gisleson on behalf of Creditor Certain Abuse Victims
   sgisleson@hhkc.com, jchauvin@hhkc.com

   Alan H. Goodman on behalf of Interested Party Breazeale, Sachse & Wilson, L.L.P.
   alan.goodman@bswllp.com, moorek@bswllp.com

   Jan Marie Hayden on behalf of Interested Party Ad Hoc Committee of Survivors
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com;ptorres@bakerdonelson.com

   Evan Park Howell, III on behalf of Creditor Paul Calamari
   ehowell@ephlaw.com

   Lillian Jordan
   ljordan@donlinrecano.com, rmapa@donlinrecano.com;
   nefrecipients@donlinrecano.com;jestrada@donlinrecano.com;fcardona@donlinrecano.com

   Omer F. Kuebel, III on behalf of Interested Party Locke Lord LLP
   rkuebel@lockelord.com, kelly.millet@lockelord.com;Yamille.Harrison@lockelord.com

   Heather A. LaSalle on behalf of Creditor Capital One, National Association
   halexis@mcglinchey.com, lgraff@mcglinchey.com
Case 20-10846 Doc 94 Filed 05/20/20 Entered 05/20/20 12:49:24 Main Document Page 3 of 4



   Mark C. Landry on behalf of Creditor First Bank and Trust
   mlandry@newmanmathis.com, faith@newmanmathis.com

   Mary S. Langston on behalf of U.S. Trustee Office of the U.S. Trustee
   Mary.Langston@usdoj.gov

   Ryan Luminais on behalf of Creditor L. M.
   rluminais@shergarner.com

   Thomas J. Madigan on behalf of Creditor L. M.
   tmadigan@shergarner.com, rtheobold@shergarner.com

   Thomas J. Madigan on behalf of Creditor LCMC Health Entities
   tmadigan@shergarner.com, rtheobold@shergarner.com

   Thomas J. Madigan on behalf of Creditor Survivor-Plaintiffs in CDC Case No. 19-11521
   tmadigan@shergarner.com, rtheobold@shergarner.com

   Robert A. Mathis on behalf of Creditor Gulf Coast Bank & Trust c/o RA Mathis
   rmathis@newmanmathis.com

   Gerald Edward Meunier on behalf of Creditor Survivor-Plaintiffs in CDC Case No. 19-11521
   gmeunier@gainsben.com, dmartin@gainsben.com

   Mark Mintz on behalf of Debtor The Roman Catholic Church for the Archdiocese of New Orleans
   mmintz@joneswalker.com, hstewart@joneswalker.com

   Richard A Rozanski on behalf of Creditor CLECO Power, LLC
   richard@rarlaw.net

   David Rubin on behalf of Creditor Hancock Whitney Bank as Trustee for Revenue Refunding Bonds (Archdiocese
   of New Orleans Project) Series 2017
   David.Rubin@butlersnow.com

   Stephen P. Scullin on behalf of Creditor Hancock Whitney Bank
   scullin@carverdarden.com, baradell@carverdarden.com

   Peter James Segrist on behalf of Creditor Hancock Whitney Bank
   segrist@carverdarden.com, clary@carverdarden.com

   Ryan M. Seidemann on behalf of Interested Party State of Louisiana, Louisiana Cemetery Board
   seidemannr@ag.state.la.us

   Lucas Hodgkins Self on behalf of Debtor The Roman Catholic Church for the Archdiocese of New Orleans
   lself@joneswalker.com

   Edgar Stewart Spielman on behalf of Creditor Capital One, National Association
   sspielman@mcglinchey.com

   Roger Stetter on behalf of Creditor Neal Pollet
   rastetter47@yahoo.com

   Richard Trahant on behalf of Creditor Certain Abuse Victims
   trahant@trahantlawoffice.com
Case 20-10846 Doc 94 Filed 05/20/20 Entered 05/20/20 12:49:24 Main Document Page 4 of 4




   R. Patrick Vance on behalf of Debtor The Roman Catholic Church for the Archdiocese of New Orleans
   pvance@joneswalker.com, nwiebelt@joneswalker.com

   David F. Waguespack on behalf of Creditor Hancock Whitney Bank
   waguespack@carverdarden.com, docket@carverdarden.com;plaisance@carverdarden.com

   David E. Walle on behalf of Interested Party Catholic Mutual Relief Society
   dwalle@bfrob.com

   John W. Waters, Jr. on behalf of Interested Party Catholic Mutual Relief Society
   jwaters@bfrob.com

   Regina S. Wedig on behalf of Interested Party Salesian Society Inc
   reginawedig@wediglaw.com, rswedig@hotmail.com

   Brittany Rose Wolf-Freedman on behalf of Creditor Survivor-Plaintiffs in CDC Case No. 19-11521
   bwolf@gainsben.com, sburrell@gainsben.com

   and by email transmission upon:

           1.       [REDACTED]
           2.       [REDACTED]
           3.       [REDACTED]
           4.       [REDACTED]
           5.       [REDACTED]
           6.       [REDACTED]
           7.       Hancock Whitney Bank, as Trustee for Louisiana Public Facilities Authority
                    Revenue Refunding Bonds (Archdiocese of New Orleans Project) Series 7
                    Attn: Beth Zeigler
                    445 N. Blvd., Suite 201
                    Baton Rouge, LA 70802
                    (225) 248-7467
                    Beth.Zeigler@hancockwhitney.com

                                                        by: s/Amanda Burnette George
                                                        AMANDA BURNETTE GEORGE (31642)
                                                        Trial Attorney, Office of the U.S. Trustee
